Citation Nr: 1114322	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  06-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to February 1969.  The Veteran passed away in October 2002, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) and three Board remands.

The appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In January 2010, the Board remanded the appellant's claim in order for the RO to comply with the Board's April 2008 remand, following a June 2009 remand on the same grounds.  Unfortunately, the RO has again failed to comply with the Board's remand directives.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, for the reasons explained below, remand is again required for compliance with the Board's April 2008, June 2009, and January 2010 remands.

By its January 2010 remand, the RO was instructed to perform three actions:  (1) provide the appellant with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and the Court's decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007); (2) contact Dr. Brown to obtain copies of the magnetic resonance imaging (MRI) scan reports referred to in a June 2004 letter and also to request clarification of Dr. Brown's June 2004 letter; and (3) obtain a VA medical opinion with regard to whether the Veteran's multiple sclerosis first manifested during active duty service if the MRI scan reports or a clarification of Dr. Brown's June 2004 opinion were provided.  While the RO provided the appellant with an appropriate notice letter in January 2010, the RO failed to comply with the second two remand directives.

Specifically, as explained in the Board's January 2010 remand, the RO was instructed to obtain private medical treatment records from Dr. Brown and request that Dr. Brown provide clarification of her June 2004 opinion by specifically stating the clinical findings, basis, and authority for the opinion that the Veteran's multiple sclerosis was present during his military service, from the 1960s onward.  The RO was also instructed to specifically request all of the MRI scan reports referred to in Dr. Brown's June 2004 letter.  While the RO sent letters to Dr. Brown in August 2008, September 2008, and December 2008 requesting copies of the Veteran's "treatment records to include findings and diagnoses for treatment the veteran received during the following period May 2000 to July 2002 for a back/spinal condition . . . ." as well as a letter to the appellant in January 2010 notifying her that the RO would contact Dr. Brown, the claims file does not show that the RO sent a letter to Dr. Brown requesting clarification of her June 2004 opinion with reference to clinical findings, bases, and authority for the opinion, or that the RO requested all of the MRI scan reports referred to in the June 2004 letter.  The claims file does not reflect any attempt by the RO to contact Dr. Brown since December 2008 despite the Board's instructions in the June 2009 and January 2010 remands.

In addition, the Board remands instructed the RO to obtain a VA opinion, prepared by a neurologist, as to whether the Veteran's military service either caused or contributed substantially or materially to the cause of his death, to include whether multiple sclerosis first manifested during active duty service.  The remand specifically instructed that the opinion be prepared after Dr. Brown's clinical records were obtained, to include the MRI scan reports referred to in the June 2004 letter and clarification of her June 2004 opinion.  Although the RO obtained a VA opinion, the opinion did not consider the MRI scan reports or any clarification provided by Dr. Brown of the June 2004 opinion.

As the RO has again failed to comply with the Board's remand directives, remand for such compliance is again necessary.

Accordingly, the case is remanded for the following action:

1.  The RO must contact Dr. Brown and request that Dr. Brown provide all of the MRI scan reports referred to in the June 2004 letter, specifically the "[s]ubsequent MRI of the brain with contrast [which] did not show any enhancement of these lesions, suggesting that they were old rather than new and active."  The RO must also request that Dr. Brown provide clarification of her June 2004 letter, specifically stating any clinical findings, bases, and authority for the opinion that the Veteran's multiple sclerosis was present during his military service, from the 1960s onward.  The RO must request that Dr. Brown provide all information regarding medical literature and clinical findings upon which said opinion is based.

2.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records that cannot be obtained, (b) explain the efforts that were made to obtain those records, (c) describe any further action to be taken by VA with respect to the claims, and (d) notify the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

3.  If the RO receives the requested MRI scan reports and/or clarification of the June 2004 opinion, the RO must obtain a VA medical opinion, prepared by a neurologist, as to whether the Veteran's military service either caused or contributed substantially or materially to the cause of his death, to include whether multiple sclerosis first manifested during active duty service.  The claims file, to include Dr. Brown's June 2004 opinion and any clarification of that opinion received, and the MRI scan reports referred to in Dr. Brown's June 2004 letter, must be made available to, and reviewed by, the VA neurologist in conjunction with the requested opinion.  A complete rationale for all opinions must be provided.  The report prepared must be typed.

4.  Thereafter, if the issue on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

(CONTINUED ON NEXT PAGE)

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


